UNITED STATES DISTRICT COURT                                      FILED
                             FOR THE DISTRICT OF COLUMBIA
                                                                                                   NOV 232009
                                                                                           Clerk, U.S. District and
Mihretu Bulti Dasissa,                         )                                             Bankruptcy courts
                                               )
                Plaintiff,                     )
                                               )
               v.                              )
                                               )
                                                        Civil Action No.
                                                                                O~     2216
United States Supreme Court Office             )
of Clerk,                                      )
                                               )
               Defendant.                      )


                                    MEMORANDUM OPINION

       This matter is before the court on the plaintiff s pro se complaint and application to

proceed in forma pauperis. The application to proceed in forma pauperis will be granted and the

complaint will be dismissed for lack of jurisdiction.

        Although it is far from clear, it appears that the plaintiff filed this pro se complaint

because his appeal from a decision of the United States Court of Appeals for the Ninth Circuit

was rejected for being out of time. See Complaint at 3. The complaint alleges that the Clerk of

the Supreme Court infringed the plaintiff s constitutionally guaranteed access to court. See

generally, Complaint.

       The Clerk of the United States Supreme Court is immune from a damages suit for the

performance of his job. See Sindram v. Suda, 986 F.2d 339 (D.C. Cir. 1992) (per curiam)

(holding that "clerks, like judges, are immune from damage suits for performance of tasks that

are an integral part of the judicial process"). Furthermore, this court does not supervise the Clerk

of the Supreme Court of the United States, and does not have jurisdiction to order injunctive

relief with respect to his actions taken in the performance of his official duties. See In re Marin,
956 F.2d 339 (D.C. Cir. 1992) (per curiam). Accordingly, the complaint will be dismissed for

lack of jurisdiction.

        A separate order accompanies this memorandum opinion.




Date: /0   1)"1/ 0 ~                              cg7~
                                                    mte    tates   Istnct u ge




                                              2